DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-46, 48, 50-55, and 57- 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-46 and 57-59 are rejected as being indefinite. Claim 29 has four main elements – element A is the combination of ultrasound transmitters with ultrasound receivers, element B is the ultrasound transceivers, element C is the ultrasound transmitters and/or ultrasound receivers having at least one CMUT, and element D is the ultrasound transceivers having at least one CMUT. Claim 29 is indefinite because if element A is used (the ultrasound transmitters and receivers), then element D is not further limiting as there are no ultrasound transceivers in the device. Claim 29 is also indefinite because if element B is used (the ultrasound transceivers), then element C is not further limiting. The indefiniteness arises from the claims reciting more than one option and then NOT specifying which option has been selected before further limiting just ONE of the options available. Where both options are further limited, the claim is clear.
Claims 29-46 and 57-59 are rejected as they fail to correct the problems of clam 29 from which they depend.
Claims 30 and 31 are further rejected as being indefinite as the claims further modify the ultrasound transmitters and receivers without first specifying that the ultrasound transmitters and receivers are being selected. Therefore, if the ultrasound transceivers are being utilized then these claims are not further limiting and indefinite.

Claims 33, 37-45, and 59 are rejected as they fail to correct the problems of claim 32 from which they depend.
Claims 34-36 are further rejected as being indefinite as the claims fail to indicate which feature, element A or element B, is being utilized before the elements are further modified. Therefore, where element A (transmitters and receivers) are modified but the transceivers are being utilized, the claim would be indefinite. And where element B (transceivers) are modified but element A is being utilized, the claim would be indefinite.
Claims 35-36 are rejected as they fail to correct the problems of claim 34 from which they depend.
Claims 37-39 are further rejected as being indefinite as the claims fail to indicate which feature, element A or element B, is being utilized before the elements are further modified. Therefore, where element A (transmitters and receivers) are modified but the transceivers are being utilized, the claim would be indefinite. And where element B (transceivers) are modified but element A is being utilized, the claim would be indefinite.
Claims 37-39 are rejected as they fail to correct the problems of claim 37 from which they depend.
Claim 40 is further rejected as being indefinite. Claim 40 recites on lines 7-10 “the control and evaluation device is configured to receive and process receive signals of the ultrasound receiver forming an ultrasound path with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claims 32 and 29, from which claim 40 ultimately depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Claim 41 is further rejected as being indefinite. Claim 41 recites on lines 6 - 8 “the control and evaluation device is configured to receive and process receive signals of the ultrasound receiver associated with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claims 32 and 29, from which claim 41 ultimately depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.

Claims 50-51 and 53-55 are rejected as they fail to correct the problems of claim 48 from which they depend.
Claim 51 is further rejected as being indefinite. Claim 51 recites on lines 6 - 8 “receiving and processing receive signals of the ultrasound receiver that form an ultrasound path with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claims 48 and 47, from which claim 51 ultimately depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Claim 52 is further rejected as being indefinite. Claim 52 recites on lines 5 - 6 “receiving, processing, and filtering receive signals of the ultrasound receiver associated with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claim 47, from which claim 52 depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Claim 53 is further rejected as being indefinite. Claim 53 recites on lines 5 - 6 “receiving, processing, and filtering receive signals of the ultrasound receiver associated with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claims 48 and 47, from which claim 53 depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Claim 58 is further rejected as being indefinite as the claims fail to indicate which feature, element A or element B, is being utilized before the elements are further modified. Therefore, where element A (transmitters and receivers) are modified but the transceivers are being utilized, the claim would be indefinite. And where element B (transceivers) are modified but element A is being utilized, the claim would be indefinite.
Claims 60-80 are rejected as being indefinite. Claim 60 has four main elements – element A is the combination of ultrasound transmitters with ultrasound receivers, element B is the ultrasound transceivers, element C is the ultrasound transmitters and/or ultrasound receivers having at least one CMUT, and element D is the ultrasound transceivers having at 
Claims 61-80 are rejected as they fail to correct the problems of clam 60 from which they depend.
Claims 61 and 62 are further rejected as being indefinite as the claims further modify the ultrasound transmitters and receivers without first specifying that the ultrasound transmitters and receivers are being selected. Therefore, if the ultrasound transceivers are being utilized then these claims are not further limiting and indefinite.
Claims 63-64, 68-76, and 80 are further rejected as being indefinite as the claims fail to indicate which feature, element A or element B, is being utilized before the elements are further modified. Therefore, where the control and evaluation device is connected to element A (transmitters and receivers) but the transceivers are being utilized, the claim would be indefinite. And where the control and evaluation device is connected to element B (transceivers) but element A is being utilized, the claim would be indefinite.
Claims 64, 68-76, and 80 are rejected as they fail to correct the problems of claim 32 from which they depend.
Claims 65-67 are further rejected as being indefinite as the claims fail to indicate which feature, element A or element B, is being utilized before the elements are further modified. Therefore, where element A (transmitters and receivers) are modified but the transceivers are being utilized, the claim would be indefinite. And where element B (transceivers) are modified but element A is being utilized, the claim would be indefinite.
Claims 66-67 are rejected as they fail to correct the problems of claim 65 from which they depend.
Claims 68-70 are further rejected as being indefinite as the claims fail to indicate which feature, element A or element B, is being utilized before the elements are further modified. Therefore, where element A (transmitters and receivers) are modified but the transceivers are being utilized, the claim would be indefinite. And where element B (transceivers) are modified but element A is being utilized, the claim would be indefinite.

Claim 71 is further rejected as being indefinite. Claim 71 recites on lines 7-10 “the control and evaluation device is configured to receive and to process receive signals of the ultrasound receiver forming an ultrasound path with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claims 63 and 60, from which claim 71 ultimately depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Claim 72 is further rejected as being indefinite. Claim 72 recites on lines 6 - 8 “the control and evaluation device is configured to receive and process receive signals of the ultrasound receiver associated with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claims 63 and 60, from which claim 72 ultimately depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Claim 79 is further rejected as being indefinite as the claims fail to indicate which feature, element A or element B, is being utilized before the elements are further modified. Therefore, where element A (transmitters and receivers) are modified but the transceivers are being utilized, the claim would be indefinite. And where element B (transceivers) are modified but element A is being utilized, the claim would be indefinite.
Claims 81 – 90 are rejected as being indefinite. Claim 81 recites “a plurality of capacitive, micromechanical ultrasonic transducers are used in the emitting and the receiving the ultrasound”. However, claim 81 also recites that “each of the at least one ultrasound transmitter and/or the at least one ultrasound receiver, or each of the at least one ultrasound transceiver have at least one capacitive, micromechanical ultrasonic transducer”. How can a “plurality of capacitive, micromechanical ultrasonic transducers” be utilized when the claim only requires ONE transducer, or ONE receiver, or ONE transceiver – and the single transducer/receiver/transceiver is ONLY required to have ONE capacitive, micromechanical ultrasonic transducer”? This phrasing means the use of a SINGLE capacitive, micromechanical ultrasonic transducer is required. Therefore, where are the rest of the “plurality of capacitive, micromechanical transducers” to be found?
Claims 82-90 are rejected as they fail to correct the problems of claim 81 from which they depend.
Claims 82, 84, 85, and 87-89 are rejected as being indefinite as the claims fail to indicate which feature, element A (ultrasound transmitter and ultrasound receivers) or element B 
Claims 84-85 and 87-89 are rejected as they fail to correct the problems of claim 82 from which they depend.
Claim 85 is further rejected as being indefinite. Claim 85 recites on lines 6 - 8 “receiving and processing receive signals of the ultrasound receiver that form an ultrasound path with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claims 82 and 47, from which claim 85 ultimately depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Claim 86 is further rejected as being indefinite. Claim 86 recites on lines 5 - 6 “receiving, processing, and filtering receive signals of the ultrasound receiver associated with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claim 81, from which claim 86 depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Claim 87 is further rejected as being indefinite. Claim 87 recites on lines 5 - 6 “receiving, processing, and filtering receive signals of the ultrasound receiver associated with the respective ultrasound transmitter or of the ultrasound transceiver”. As only the ultrasound transmitter is paired with the ultrasound receiver in claims 82 and 47, from which claim 87 depends, the claim is not further limiting when the device utilizes a pair of ultrasound transceivers.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 82, 84, 85, 87, 88, and 89 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 48, 50, 51, 53, 54, and 55, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 47, 49, and 56 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 47, the prior art of record fails to teach and/or suggest a method for examining value documents and/or for monitoring the transport of value documents by means of ultrasound, the method comprising: emitting ultrasound by means of at least one ultrasound transmitter, upon receiving transmit signals, on a value document transported along a transport path and receiving the ultrasound thereupon emanating from the value document by means of at least one ultrasound receiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound receiver, or emitting ultrasound by means of at least one ultrasound transceiver, upon receiving transmit signals, on a value document transported along a transport path the receiving ultrasound thereupon emanating from the value document by means of the at least one ultrasound transceiver and forming receive signals that represent at least one property of the ultrasound received by the at least one ultrasound transceiver; receiving and processing said receive signals; and determining at least one property of the value document that is relevant for the examining and/or monitoring of the transport of the value document based on the received and processed receive signals, especially wherein the at least one ultrasound transmitter and/or at least one ultrasound receiver or the at least one ultrasound transceiver has at least two capacitive, micromechanical ultrasonic transducers; and wherein the at least two capacitive, micromechanical ultrasonic transducers of the at least one ultrasound transmitter and/or the at least one ultrasound receiver, or the at least one ultrasound transceiver are configured to have essentially identical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855